DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 11, of a display device comprising “a first conductive layer (CS1) overlapping a first part of the lead lines (LTx/RTx) in planar view; and a second conductive layer (CS2) overlapping a second part of the lead lines in planar view, wherein the first conductive layer and the second conductive layer are arranged side by side in a direction along the outermost edge of the peripheral area (Fig. 3A)” is not found in the prior art along with the rest of the limitations of claims 1 and 11.
The closest in the art is Tada (US 20140375910 A1) and Lee et al. (US 20180032189 A1).
Tada teaches a shield electrode 7 overlapping wiring lines 3L (Fig. 3, [0082]), but does not teach a configuration in which the shield electrode is divided into separate pieces overlapping lead lines in the peripheral area.
Lee teaches a conductive layer EP-L1a disposed over clock signal lines CL (Fig. 12A, [0220]), but does not teach the division of layer portions in a peripheral area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692